995 So. 2d 1159 (2008)
Terry DAVIS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-2816.
District Court of Appeal of Florida, First District.
December 5, 2008.
Terry Davis, pro se, Petitioner.
Bill McCollum, Attorney General, and C. Bowen Robinson, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted. Terry Davis is hereby afforded a belated appeal from the judgment and sentence entered in case *1160 numbers 04-314-CF and 07-323-CF in the Circuit Court for Washington County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The circuit court is directed to appoint counsel to represent petitioner in the appeal, if he qualifies for such an appointment.
PETITION GRANTED.
KAHN, WEBSTER, and VAN NORTWICK, JJ., concur.